          Entered on Docket October 15, 2019
                                                               Below is the Order of the Court.


 1
                                                                _____________________
 2                                                              Brian D. Lynch
                                                                U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)
 3

 4

 5

 6
      _____________________________________________________________________________
 7

 8
                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                       WESTERN DISTRICT COURT OF WASHINGTON

10
     Re
11                                                          In Chapter 13 Proceeding
                                                            No. 16-41537-BDL
12
     GABRIELLE BOYES SHIRK                              AGREED
13
     PHOENIX COLTON SHIRK                           ORDER GRANTING MOTION TO
14                                                  APPROVE SALE OF REAL PROPERTY
                                                    APPOINT REALTOR AND
15                                                  PAYOFF CHAPTER 13 BANKRUPTCY
     ______________________________
16

17      It is ORDERED that the Debtor(s) Motion to Approve Sale of Real Property located at 309
18   Phoenix Ave Southwest, Orting, WA 98360 for the amount of $377,000.00, appoint Shane
19
     Bailey as Realtor for the Debtors and allow the mortgage and HOA dues as well as any
20
     additional costs, fees and commissions that are listed in the Estimated Settlement Statement. The
21
     Final Closing Statement may contain updated figures without additional court approve. PHH
22
     Mortgage Corporation’s claim shall be paid off in full before satisfying any other lien on the
23
     property. PHH Mortgage Corporation shall be permitted to submit an updated payoff demand to
24
     the applicable escrow or title company facilitating the sale so that their claim is paid in full at the
25
     ORDER GRANTING MOTION TO                                                         BROWN & SEELYE
     APPOINT REALTOR AND                                                            744 S FAWCETT AVE
     APPROVE SALE AND DEBTOR(S) EXEMPTIONS                                           TACOMA, WA 98402
                                                                                           253-573-1958
 1   time the sale of the property is finalized. All remaining funds shall be paid directly to the Chapter
 2
     13 Trustee to pay off all filed and allowed claims and administrative expenses.
 3

 4
                                           ///END OF ORDER///
 5
     Presented by:                                         Approved by:
 6

 7
     /s/ Ellen Ann Brown                                   __/s/Lesley D. Bohleber_______________
 8   Ellen Ann Brown WSB 27992                             Lesley D. Bohleber WSB 49150
     Attorney for Debtors                                  Attorney for PHH Mortgage Corporation
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING MOTION TO                                                     BROWN & SEELYE
     APPOINT REALTOR AND                                                        744 S FAWCETT AVE
     APPROVE SALE AND DEBTOR(S) EXEMPTIONS                                       TACOMA, WA 98402
                                                                                       253-573-1958
